132 Nev., Advance Opinion       7
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF ESTATE OF                           No. 63960
                LEROY G. BLACK, DECEASED.

                WILLIAM FINK, A/K/A BILL FINK,                            FILED
                Appellant,
                vs.
                                                                           FEB 0 4 2016
                                                                               E K. LINDEMAN
                PHILLIP MARKOWITZ, AS EXECUTOR                         CLE i'
                                                                           LaF S       M• * RTI

                OF THE ESTATE OF LEROY G.                                 fuE Alt
                                                                          tei  DE       CLERK
                BLACK,
                Respondent.



                           Appeal from a district court order dismissing a will contest.
                Eighth Judicial District Court, Clark County; Gloria Sturman, Judge.
                           Vacated and remanded.



                Goodsell & Olsen, LLP, and Michael A. Olsen and Thomas R. Grover, Las
                Vegas,
                for Appellant.

                Clear Counsel Law Group and Jonathan W. Barlow and Amy K. Crighton,
                Henderson,
                for Respondent.




                BEFORE PARRAGUIRRE, C.J., DOUGLAS and CHERRY, JJ.

                                                OPINION

                By the Court, PARRAGUIRRE, C .J.:
                           Under NRS 137.090, an individual filing a petition to contest
                the validity of a will must issue citations to the estate's personal
SUPREME COURT
     OF
   NEVADA

(0) 1947A                                                                           ) Co D3licc
                    representative and the will's devisees within three months of the will being
                    admitted to probate. In this appeal, we are asked to determine whether a
                    failure to timely issue citations results in dismissal of the will contest and
                    whether a petitioner can move to enlarge the time to issue citations
                    pursuant to NRCP 6(b) or EDCR 2.25. We hold that a failure to timely
                    issue citations deprives the court of personal jurisdiction over those to
                    whom the citations are to be issued. Additionally, we hold that NRCP 6(b)
                    does not apply to statutory time limits. However, we further hold that the
                    district court erred in failing to determine whether petitioner demonstrated
                    excusable neglect under EDCR 2.25 when requesting an enlargement of
                    time to issue the citations. Accordingly, we vacate the district court's order
                    and remand the matter for further proceedings. 1
                                      FACTS AND PROCEDURAL HISTORY
                                Appellant William Fink filed a post-probate will contest within
                    days of the statute of limitations expiring but failed to timely issue a
                    citation to Phillip Markowitz, respondent and executor of the estate, in
                    accordance with NRS 137.090. Fink filed a petition to enlarge time for
                    issuing citations, and the probate commissioner recommended the petition
                    be granted, concluding that (1) NRCP 6(b) and EDCR 2.25 granted the
                    court discretion to extend the time limit for issuing citations, and (2) Fink
                    demonstrated excusable neglect as required by both rules. Upon
                    Markowitz's objection, the district court dismissed the will contest,
                    explaining that NRCP 6(b) does not apply to statutory time limits. The
                    district court did not address whether EDCR 2.25 applied in this matter.
                    Fink now appeals.

                           'Pursuant to NRAP 34(0(1), we have determined that oral argument
                    is not warranted in this appeal.

SUPREME COURT
       OF
    NEVADA
                                                          2
(0) I947A •04e)07
                                                    DISCUSSION
                                 On appeal, Fink argues the district court erred by:
                  1) concluding his failure to timely issue citations as required under NRS
                 137.090 justified dismissing the will contest, (2) holding NRCP 6(b) did not
                 apply to the statutory time limits imposed by NRS Chapter 137, and
                 (3) failing to extend time under EDCR 2.25.
                                 This court reviews a district court's interpretation of a statute
                 de novo. D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468,
                 476, 168 P.3d 731, 737 (2007). Language in a statute must be given its
                 plain meaning if it is clear and unambiguous. Id. "A statute is ambiguous
                 if it is capable of being understood in two or more senses by reasonably
                   ell-informed persons." Id.
                  failure to issue citations in accord with NRS 137.090 constitutes grounds
                 or dismissal of a will contest
                                 Fink argues his failure to timely issue citations pursuant to
                 NRS 137.090 does not require dismissal of his will contest. We disagree
                 and hold that a failure to timely issue citations deprives the court of
                 personal jurisdiction over adverse parties.
                                 "After a will has been admitted to probate, any interested
                 person. . . may, at any time within 3 months after the order is entered
                 admitting the will to probate, contest the admission or the validity of the
                   ill" by filing a petition with the court. NRS 137.080. NRS 137.090 states
                  hat a citation "must be issued" "within the time allowed for filing the
                 Is etition."   (Emphasis added.)
                                 "'Must' is mandatory, as distinguished from the permissive
                 may?" In it Nev. State Eng'r Ruling No. 5823, 128 Nev., Adv. Op. 22, 277
                 l• .3d 449, 454 (2012). Therefore, the statute's clear and unambiguous
                 I anguage requires citations to be issued within three months after the will
SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    e
                  is admitted to probate. However, these statutes do not specify what
                  happens in the event one fails to timely issue citations.
                               A citation in a will contest is equivalent to a civil summons in
                  other civil matters.   See In re Estate of Kordon, 137 P.3d 16, 18 (Wash.
                  2006). As defective service of process deprives a court of personal
                  jurisdiction, see Gassett v. Snappy Car Rental, 111 Nev. 1416, 1419, 906
P.2d 258, 261 (1995), superseded by rule on other grounds as stated in Fritz
                  Hansen A I S v. Eighth Judicial Dist. Court, 116 Nev. 650, 654-56, 6 P.3d
982, 984-85 (2000), so too does a failure to issue citations in a will contest,
                  see In re Estate of Kordon, 137 P.3d at 18 (holding that a "failure to issue a
                  citation deprives the court of personal jurisdiction over the party denied
                  process"); see also 95 C.J.S. Wills § 578 (2011) ("A court acquires personal
                  jurisdiction over an adverse party to a will contest by issuance of a citation.
                  A will contestant's failure to issue a citation on the decedent's personal
                  representative deprives the court of personal jurisdiction over the personal
                  representative."). Therefore, we hold that a failure to issue citations in
                  accord with NRS 137.090 constitutes proper grounds for dismissal.
                               However, just as Nevada district courts have discretion to
                  enlarge time for service of process upon a showing of good cause, see
                  Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 596, 245 P.3d
1198, 1200 (2010); see also NRCP 4(i), we see no reason to prohibit a district
                  court from enlarging time to issue citations if such discretion is permitted
                  under a procedural rule. Therefore, we now address Fink's claim that
                  NRCP 6(b) or EDCR 2.25 should have been applied to enlarge time to issue
                  the citations.
                   RCP 6(b) does not apply to statutory time limits
                               Fink contends NRCP 6(b) grants district courts the discretion to
                  enlarge time to issue citations under NRS 137.090. We disagree.
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1917A    eo
                              This court reviews a district court's legal conclusions regarding
                  court rules de novo. Casey v. Wells Fargo Bank, N.A., 128 Nev., Adv. Op.
                  64, 290 P.3d 265, 267 (2012). "[T]he rules of statutory interpretation apply
                  to Nevada's Rules of Civil Procedure." Webb ex rel. Webb v. Clark Cty. Sch.
                  Dist., 125 Nev. 611, 618, 218 P.3d 1239, 1244 (2009). Furthermore, in
                  interpreting the language of a rule or statute, this court has repeatedly held
                  that "the expression of one thing is the exclusion of another."     Galloway v.
                  Truesdell, 83 Nev. 13, 26, 422 P.2d 237, 246 (1967).
                              NRCP 6(b) provides, in relevant part, as follows:
                              When by these rules or by a notice given thereunder
                              or by order of court an act is required or allowed to
                              be done at or within a specified time, • . the court
                              for cause shown may at any time in its
                              discretion ... upon motion made after the
                              expiration of the specified period permit the act to
                              be done where the failure to act was the result of
                              excusable neglect, .
                  (Emphasis added.) Under the rule's plain language, a court has discretion
                  to enlarge time when an act is "required ... to be done at or within a
                  specified time" under "these rules or by a notice given thereunder or by
                  order of court." NRCP 6(b). The rule does not mention acts to be done
                  pursuant to statutes, and thus, we conclude NRCP 6(b) unambiguously
                  does not apply to statutory time limits 2 See Galloway, 83 Nev. at 26, 422


                        2Although NRS 155.180 states "the Nevada Rules of Civil
                  Procedure ... apply in matters of probate, when appropriate," we hold it
                  would be inappropriate to apply NRCP 6(b) to statutory time limits where
                  subsection (b) omits any reference to statutes, in marked contrast to
                  subsection (a). Cf. NRCP 6(a) ("In computing any period of time prescribed
                  or allowed by these rules, by the local rules of any district court, by order of
                  court, or by any applicable statute, the day of the act. . . shall not be
                  included." (emphasis added)). Furthermore, we conclude such a
                  construction best harmonizes NRS 155.180 with NRCP 6(a) and (b). See
SUPREME COURT
                                                                        continued on next page...
        OF
     NEVADA
                                                         5
(0) 1947A    4e
                    P.2d at 246; cf. Romaine v. State Farm Mitt. Auto. Ins. Co.,    87 Nev. 257,
                    258-59 & n.2, 485 P.2d 102, 103 & n.2 (1971) (holding NRCP 6(a) applied to
                    a statute of limitations period under NRS 11.190 where the rule, by its
                    plain terms, applied to statutory time limits). Therefore, the district court
                    did not err when it held that NRCP 6(b) did not apply to NRS 137.090's
                    time limit.
                    The district court erred in failing to consider whether to extend time
                     ursuant to EDCR 2.25
                                  Fink also argues that the district court should have considered
                    whether to extend time to issue citations pursuant to EDCR 2.25. We
                    agree.
                                  EDCR 2.25 governs the form of a motion to extend time and
                    states "[al request for extension made after the expiration of the specified
                    period shall not be granted unless the moving party. . . demonstrates that
                    the failure to act was the result of excusable neglect." EDCR 2.25(a).
                    Further, EDCR 2.25 expressly applies to will contests. EDCR 2.01 ("The
                    rules in Part II govern the practice and procedure of. . . all contested
                    proceedings under Titles 12 and 13 of NRS.").
                                  Unlike NRCP 6(b), EDCR 2.25 does not contain any implicit
                    limitation on the rule's application. Furthermore, Eighth District Court




                    ...continued
                    State, Div. of Ins. v. State Farm Mitt. Auto. Ins. Co., 116 Nev. 290, 295, 995
P.2d 482, 486 (2000) (stating this court seeks to harmonize rules and
                    statutes). However, we note that NRS 155.180 may still apply NRCP 6(b)
                    to probate matters where the action in question is made pursuant to rule,
                    rather than statute.

SUPREME COURT
        OF
     NEVADA
                                                           6
101 1947A                    Rules "must be liberally construed . . . to promote and facilitate the
                administration of justice." EDCR 1.10. This court has also long recognized
                "the basic underlying policy to have each case decided upon its merits."
                Hotel Last Frontier Corp. v. Frontier Props., Inc., 79 Nev. 150, 155, 380 P.2d
293, 295 (1963). In light of these principles, we conclude the district court
                erred by failing to consider whether to extend the time to issue the citations
                pursuant to EDCR 2.25. Whether extending time is appropriate based on
                excusable neglect is a factual inquiry that the district court must
                undertake. See Moseley v. Eighth Judicial Dist. Court, 124 Nev. 654, 668,
                188 P.3d 1136, 1146 (2008).
                                               CONCLUSION
                             We conclude that failing to issue citations in a will contest
                deprives the court of personal jurisdiction over the parties denied process.
                Furthermore, we hold that the district court properly concluded NRCP 6(b)
                does not apply to statutory time limits. However, the district court erred in
                failing to consider whether to enlarge the time to issue the citations
                pursuant to EDCR 2.25. Accordingly, we vacate the order of the district
                court and remand for further proceedings.




                                                    Parraguirre


                We concur:




SUPREME COURT
     OF
   NEVADA
                                                       7
(0) [947A e